Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  160864                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DWANITA McDADE,                                                                                     Richard H. Bernstein
           Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160864
                                                                   COA: 345179
                                                                   Wayne CC: 18-004003-NF
  PROGRESSIVE INSURANCE COMPANY and
  PROGRESSIVE DIRECT INSURANCE
  COMPANY,
           Defendants,
  and
  PROGRESSIVE UNIVERSAL INSURANCE
  COMPANY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 26, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2020
           a0520
                                                                              Clerk